Per Curiam.

By order dated August 20,1948, the temporary city housing rent commission fixed certain rents of appellant, Greystone Hotel Corporation, at rates set forth in a schedule effective as of August 1, 1948. By an order entered December 14, 1948, Special Term denied a motion to annul the commission’s determination (Matter of Zarnes V. Finkelstein, N. Y. L. J., Dec. 14, 1948, p. 1521, col. 7). An appeal from that order to this court has been taken and is pending. Thereafter, on December 30, 1948, the commission by another order, stated to be made on the application of the commission’s counsel, directed the parties to show cause why the prior order of August 20th should not be set aside, rescinded or otherwise modified retroactively as of August 1, 1948.
On this record in the light of all the facts and circumstances disclosed, including the ruling of Special Term and the appeal pending therefrom in which the rights of all parties could have been adequately protected, we hold the commission should not have determined to reconsider its former determination (see Matter of Lettieri v. Finkelstein, 274 App. Div. 904; Matter of Rakowitz v. Coster, N. Y. L. J., April 14, 1949, p. 1348, col. 1).
This appeal is from an order of Special Term denying petitioner’s motion to restrain the commission from proceeding to reconsider its prior order in accordance with its order of December 30, 1948. The order appealed from should be reversed, with $20 costs and disbursements to the petitioner-appellant, and the motion granted. In view of our determination of this, the decisive issue on appeal, it is unnecessary at this time to consider numerous other issues presented in the briefs.
*808Dore, J. P., Cohn, Callahan and Yan Yoorhis, JJ., concur; Shientag, J., dissents and votes to affirm.
Order reversed, with $20 costs and disbursements to the appellant, and the motion granted. Settle order on notice. [194 Misc. 432.]